Citation Nr: 1715642	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  14-44 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection acute myeloid leukemia.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph G. Odya, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to August 1966.  He died in July 2002 and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in in San Diego, California.  Jurisdiction of the claims file resides with the Reno, Nevada, RO.

The Appellant testified before the undersigned during a Board hearing held in January 2015.  A copy of the hearing transcript is of record.  During the hearing, the Appellant waived initial AOJ consideration of any evidence received which the RO had not had a chance to consider in the first instance (i.e., the March 2015 letter from a VA physician in support of the claim).

At the hearing, the Appellant's attorney noted that a claim of clear and unmistakable error (CUE) in the September 2005 Board decision had been filed with the AOJ.  After discussion on the record, it was determined that the Appellant did not want to pursue the CUE claim and the matter was withdrawn.  

The Appellant's claim for service connection for the cause of the Veteran's death was originally denied in an unappealed September 2005 Board decision.  New and material evidence would ordinarily be required to reopen this claim.  38 U.S.C.A. § 5108 (West 2014).  However, the RO initiated a Nehmer review of the claim de novo as VA had issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for all chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia) as associated with herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  It is not prejudicial to her for the Board to review the claim on a de novo basis as opposed to a new and material basis.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

A September 2005 Board decision denied the claim of service connection for the cause of the Veteran's death essentially on the basis that there was no relationship between the Veteran's cause of death [listed on his death certificate as acute myeloid leukemia] and his service.  Subsequent to the September 2005 Board decision, the Appellant submitted a March 2015 letter from a VA physician and specialist in hematology/oncology which includes the opinion that "it is more likely than not that [the Veteran's] repeated exposure to Agent Orange and dioxin (benzene) while service in Vietnam may have contributed to the development of his AML which led to his death."  Unfortunately, as it is presented in speculative terms ("may have contributed"), it cannot support a grant of the claim.  However, it does suggest a relationship between the Veteran's fatal cancer and service.  Accordingly, a remand to afford the Appellant an opportunity to obtain a clarification opinion and to obtain a VA medical advisory opinion is necessary.

Notably, during her January 2015 Board hearing, the Appellant's attorney referred to three favorable decisions previously issued by the Board on the question of entitlement to service connection for acute myeloid leukemia in other veterans with Vietnam service (and presumed Agent Orange exposure).  In addition, the above noted March 2015 letter from the VA physician and specialist in hematology/oncology referred to these Board decisions as "precedents" and noted them in support of the opinion provided.  Although Board decisions are not precedential and claims for VA benefits are decided on the individual facts of each case, the medical advisory opinions obtained on remand should reflect consideration of such decisions (which are available for review in the paper claims file) as they refer to medical literature which indicates a relationship between the development of AML and Agent Orange.  38 C.F.R. § 20.1303.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Appellant should be afforded an opportunity to obtain a clarification opinion from the VA physician who provided the March 2015 letter (or to provide an opinion from another medical expert) as to whether it is at least as likely as not (a 50 percent or better probability) that the cause of the Veteran's death [acute myeloid leukemia] is the result of his presumed exposure to Agent Orange during his service in the Republic of Vietnam.  

Further, as Board decisions are not precedential, rather than referring to a favorable decision issued by the Board in another veteran's claim, the VA physician must explain the rationale for the opinion provided, citing to supporting clinical data and/or medical literature, as appropriate.

2.  In addition, the AOJ should forward the Veteran's claims file to an appropriate physician, preferably an oncologist, for review and an advisory medical opinion regarding the cause of the Veteran's death.  Based on the evidence of record, the consulting provider should respond to the following:

Is it at least as likely as not (a 50 percent or better probability) that the Veteran developed acute myeloid leukemia as a result of presumed exposure to Agent Orange in service?  

In rendering the requested opinion, the opinion provider should consider and discuss as necessary the evidence in the record indicating that medical literature supports that Agent Orange is comprised of benzene which is a known causative agent of AML. 

The opinion provider should also consider and discuss all pertinent evidence of record as necessary - to particularly include (1) the June 2012 VA medical statement (acute myeloid leukemia is distinct from the chronic B-cell leukemias and would not fall into the category of a chronic B-cell leukemia), (2) the 3 favorable Board decisions (referenced in the March 2015 letter and included in the paper claims file) and (3) medical articles and literature submitted by the appellant and any other relevant medical literature.  All pertinent records (located in both his paper, Virtual VA and VBMS electronic claims files) should also be considered.

The consulting physician must explain the rationale for all opinions.  If consultation with a physician with expertise in a specific area of medicine is deemed necessary for an opinion sought, such should be arranged. 

If the consulting physician is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the provider does not have the needed knowledge or training).

3.  The AOJ should then re-adjudicate the claims.  If any either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




